DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims status
In the amendment filed on October 21, 2021, claims 2, 7-14, 16, 17, 21, 26 and 27 have been canceled and claims 1, 3, 6, 15, 18, 19, 22 and 23 have been amended.  Therefore, claims 1, 3-6, 15, 18-20 and 22-25 are currently pending for examination.

Double Patenting
Double Patenting over conflicting U.S Patent 10,685,554 is overcome due to Terminal disclaimer filed on 9/22/2021 and the subsequent approval.

Allowable Subject Matter
Claims 1, 3-6, 15, 18-20 and 22-25 (renumbered as claims 1-13) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “determine, based at least upon one or more signals received from the motion sensor, a period in which the man-down device is motionless for greater than an identified period of time, in an instance in which the man-down device is motionless for greater than said identified period of time, correlate said period in which the man-down device is motionless for greater than the identified period of time with one or more other signals from one or more of the gas detector or the one or more second man-down devices, the one or more other signals being indicative of at least one of: an ambient temperature, an ambient gas concentration, a magnitude of motion, a smoke concentration, or a man-down alarm, and determine, based at least upon said correlating, a probability that the period in which the man-down device is motionless for greater than the identified period of time is indicative of a false alarm”.

Regarding claim 15, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “monitoring, using a motion sensor, a magnitude of motion of a man-down device; in an instance in which the man-down device is determined to be motionless for longer than an identified duration of time, correlating said period in which the man-down device is motionless for greater than the identified period of time with one or more other signals from one or more of the gas detector or the one or more second man-down devices, the one or more other signals being indicative of at least one of: an ambient temperature, an ambient gas concentration, a magnitude of motion, a smoke concentration, or a man-down alarm; and determining, based at least upon said correlating, a probability that the period in which the man-down device is motionless for greater than the identified period of time is indicative of a false alarm”.

Regarding claim 22, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “determine, based at least upon one or more signals received from the motion sensor, a period in which the man-down device is motionless for greater than an identified period of time, in an instance in which the man-down device is motionless for greater than said identified period of time, correlate said period in which the man-down device is motionless for greater than the identified period of time with the temperature, the gas concentration, or the smoke concentration sensed by the ambient sensor, and determine, based at least upon said correlating, a probability that the period in which the man-down device is motionless for greater than the identified period of time is indicative of a false alarm”.

Regarding claims 3-6, 18-20 and 23-25, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nay Tun/Primary Examiner, Art Unit 2687